Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

Stock Purchase Agreement dated as of February 18, 2016 (this “Agreement”), by
and among Mentor Graphics Corporation (“MENT”), and each of the entities listed
on Schedule A hereto (collectively, the “Icahn Group”, and individually a
“member” of the Icahn Group). The parties hereby agree as follows:

 

1. Simultaneously with the execution and delivery of this Agreement, MENT
irrevocably purchases from the Icahn Group and the Icahn Group irrevocably sells
to MENT (subject to receipt of the payment provided herein) 8,060,145 shares of
common stock, no par value (such shares being sold hereunder, the “Shares”), of
MENT free and clear of all Encumbrances at $18.12 per Share in cash for
aggregate cash consideration of $146,049,827.40. Such Shares shall be allocated
among the individual Icahn Group sellers in accordance with Schedule A. MENT and
the Icahn Group shall cause such transaction to settle no later than February
26, 2016 (the “Settlement Date”). The Icahn Group shall deliver such Shares as
directed by MENT (via DTC book entry transfer) immediately following
confirmation of receipt of a wire transfer, to the account(s) set forth on
Schedule B hereto, of the aggregate purchase price set forth above.

 

2. Each party shall execute such other documents and take such other actions as
are reasonably requested by another party hereto to carry out the provisions
hereof and the transactions contemplated hereby. Each party acknowledges that
the other parties are obligated to disclose and file a copy of this Agreement
pursuant to U.S. securities laws and agrees that nothing in this Agreement shall
restrict the parties’ ability to make such disclosures or filings. All fees and
expenses incurred by each party hereto in connection with the matters
contemplated by this Agreement shall be borne by the party incurring such fee or
expense. Each member of the Icahn Group shall provide to MENT an appropriate and
complete Internal Revenue Service Form W-9 or W-8 prior to the Settlement Date.

 

3. Each party is a sophisticated investor and has conducted its own
investigation with respect to the Shares, acknowledges that the other parties
may be in possession of material, nonpublic information regarding MENT and
agrees that no other party shall have any obligation to disclose such
information to such party.

 

4. Representations and Warranties of the Icahn Group. Each member of the Icahn
Group, jointly and severally, hereby represents and warrants to MENT that:

 

  (a) Each member of the Icahn Group has the full right, power and authority to
enter into and perform its respective obligations under this Agreement. All
action on the part of each member of the Icahn Group necessary for the execution
of this Agreement and the performance of each member of the Icahn Group’s
obligations hereunder has been taken or will be taken prior to the Settlement
Date. This Agreement constitutes the valid and binding obligation of each member
of the Icahn Group, enforceable against each member of the Icahn Group in
accordance with its terms.



--------------------------------------------------------------------------------

  (b) Each member of the Icahn Group has good, valid and marketable title to all
of the Shares listed opposite its name on Schedule A, free and clear of any and
all Encumbrances. The Icahn Group has the sole right to dispose or direct the
disposition of the Shares. “Encumbrance” shall mean any security interest,
claim, pledge, lien, charge, voting agreement, proxy, mortgage, conditional sale
agreement, title retention agreement, option, adverse claim of ownership or use,
any restriction on ownership, use, voting or transfer, or any other encumbrance
of any kind, character or description whatsoever. The Shares constitute 50% of
the common stock of MENT, no par value, beneficially owned by the Icahn Group
and its affiliates as of the date hereof.

 

  (c) No member of the Icahn Group is, as of the date hereof, and will not
become, a party to any agreement, arrangement or understanding which could
result in MENT having any obligation or liability for any brokerage fees,
commissions, underwriting discounts or other similar fees or expenses relating
to the transactions contemplated by this Agreement. No payment made by MENT to
the Icahn Group pursuant to this Agreement shall be subject to income tax
withholding under the U.S. federal income tax laws.

 

  (d) No member of the Icahn Group has voted, agreed to vote or granted any
proxy or entered into any other arrangement with respect to the Shares.

 

5. Representations and Warranties of MENT. MENT hereby represents and warrants
to the Icahn Group as follows:

 

  (a) MENT has the full right, power and authority to enter into and perform its
obligations under this Agreement. All action on the part of MENT necessary for
the execution of this Agreement and the performance of its obligations hereunder
has been taken or will be taken prior to the Settlement Date. This Agreement
constitutes the valid and binding obligation of MENT, enforceable against MENT
in accordance with its terms.

 

  (b) MENT is not as of the date hereof, and will not become, a party to any
agreement, arrangement or understanding which could result in the Icahn Group
having any obligation or liability for any brokerage fees, commissions,
underwriting discounts or other similar fees or expenses relating to the
transactions contemplated by this Agreement.

 

6. No member of the Icahn Group shall vote or grant any proxy or enter into any
other arrangement with respect to, the Shares after the date hereof.

 

7. The parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the federal or state courts of the
State of Oregon, in addition to any other remedy to which they are entitled at
law or in equity. Furthermore, each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of the federal or state courts of the State
of Oregon in the event any dispute arises out of this Agreement or the
transaction contemplated by this Agreement, (b) agrees that it shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by

 

2



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS LP   By:  

/s/ Keith Cozza

    Name:   Keith Cozza     Title:   Chief Operating Officer HIGH RIVER LIMITED
PARTNERSHIP   By:   Hopper Investments LLC, general partner   By:   Barberry
Corp., its sole member   By:  

/s/ Keith Cozza

    Name:   Keith Cozza     Title:   Secretary; Treasurer

[SIGNATURE PAGE TO MENT STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

 

Icahn Group Member

   Shares

Icahn Partners LP

   3,565,194

Icahn Partners Master Fund LP

   2,882,922

High River Limited Partnership

   1,612,029



--------------------------------------------------------------------------------

SCHEDULE B

1,612,029 Shares ($29,209,965.48)

Bank of America

ABA# 026009593

Account Name: High River Limited Partnership

Account# 002182015997

3,565,194 Shares ($64,601,315.28)

Bank of America

ABA# 026009593

Account Name: Icahn Partners LP

Account# 004832040182

2,882,922 Shares ($52,238,546.64)

Bank of America

ABA# 026009593

Account Name: Icahn Partners Master Fund LP

Account# 483006922699



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

MENTOR GRAPHICS CORPORATION By:  

/s/ Walden C. Rhines

  Name: WALDEN C. RHINES   Title:   CHAIRMAN & CEO

[SIGNATURE PAGE TO MENT STOCK PURCHASE AGREEMENT]